DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2018/0173303)
Regarding claim 1:
Liu discloses:
An eyeball tracking system based on light field sensing (abstract), comprising an infrared light illumination source (paragraph 22), two light field cameras (paragraph 27), and an eyeball tracking processor (paragraph 25), wherein 
the infrared light illumination source is configured to emit infrared light to both eyes (paragraph 28: “NIR” is near-infrared); 
the two light field cameras are configured to respectively capture light intensity image data of plenoptic images of respective eyes and direction data of the infrared light in real time (paragraphs 26-27); and 
the eyeball tracking processor is configured to obtain depth information of the plenoptic images according to the light intensity image data and the direction data of the infrared light, form models with curvature according to the depth information, determine regions where the models are respectively located as eyeball image plane regions, and determine normal vectors of respective eyeball image plane regions and positions of the normal vectors relative to respective light field cameras to determine fixation directions of both eyes (paragraphs 40-41).
Regarding claim 2:
Liu discloses:
a display element, wherein the display element is configured to display virtual display content to both eyes (paragraph 17).
Regarding claim 8:
This is a claim to the method performed by the eye tracking system of the earlier claims and is met when the system operates. No further elaboration is necessary.
Regarding claim 9:
Liu discloses:
wherein determining regions where the models are respectively located as eyeball image plane regions comprises: obtaining a centroid of respective model; calculating position coordinates of the centroid in the model; and mapping the position coordinates into the respective plenoptic image to form center coordinates of the respective eyeball image plane region (paragraphs 40-41).
Regarding claim 10:
Liu discloses:
wherein determining regions where the models are respectively located as eyeball image plane regions further comprises: obtaining a maximum width of respective model; and using the center coordinates as a circle center, and using the maximum width as a diameter to form the respective eyeball image plane region (shown in Fig. 3B; paragraph 40).
Regarding claim 11:
Liu discloses:
A non-transitory computer-readable storage medium, having a computer program stored therein which, when executed by a processor, implements the method of claim 8 (Fig. 3A, as discussed earlier).
Regarding claim 12:
Liu discloses:
An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to perform the method according to claim 8 (Fig. 3A).
Regarding claims 13-16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 17:
Liu discloses:
displaying virtual display content to both eyes (paragraph 18).
Regarding claim 18:
Liu discloses:
fitting data regarding the fixation directions of both eyes in the virtual display content of a head-mounted virtual device (follows from, e.g., paragraph 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ouderkirk et al. (US 10,606,349)
Regarding claim 3:
Liu discloses an eyeball tracking system as discussed above.
Liu does not disclose:
“an optical block, wherein the optical block is configured to guide the infrared light from the display element to pupils so that both eyes receive the infrared light.”
(Note Liu does have an optical block – Fig. 2: 220 – that guides the light from the display element to pupils but the infrared light does not appear to use it. Liu can also use light from the display which does pass through the optical block, but it is not clear if any part of this is infrared).
Ouderkirk discloses:
an optical block, wherein the optical block is configured to guide the infrared light from the display element to pupils so that both eyes receive the infrared light (Fig. 2: optics block 210, where the light source might be IR light as per column 8, lines 25-40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Liu the elements taught by Ouderkirk.
The rationale is as follows:
Liu and Ouderkirk are directed to the same field of art.
Liu already discloses all these elements, including the optical block, but in Liu the infrared light shines directly on the eye instead of passing through the block. Ouderkirk shows that it can instead be positioned by the display and pass through the optical block. This could, e.g., make the device more compact. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 4:
Liu in view of Ouderkirk discloses:
a processor, wherein the processor is configured to receive data regarding the fixation directions of both eyes determined by the eyeball tracking processor and to fit the data regarding the fixation directions of both eyes in the virtual display content of a head-mounted virtual device (Liu Fig. 3A as already discussed).
Regarding claim 5:
Liu in view of Ouderkirk discloses:
wherein a wave band of the infrared light illumination source is 850 nm (this is within the narrow range disclosed by Liu in paragraph 22).
Regarding claim 6:
Liu in view of Ouderkirk discloses:
wherein the infrared light illumination source and the two light field cameras have a synchronous flickering frequency (Liu paragraph 31).
Regarding claim 7:
Liu, etc., discloses:
wherein the two light field cameras are 60 Hz cameras (Liu paragraph 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ollila et al. (US 2019/0235248); Liu et al. (US 2020/0012105).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694